11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Matter of the Guardianship of 
Autry Clements Mead, an Incapacitated Person

            No. 11-04-00256-CV -- Appeal from Ector County

 
            Kassandra Mead has filed in this court a motion to dismiss her appeal.  In her motion, Mead
states that the parties have settled certain matters related to the guardianship and asks that this appeal
be dismissed.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
February 24, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.